UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                           COOK, GALLAGHER, and HAIGHT
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                           Specialist EVAN R. BROWN
                          United States Army, Appellant

                                   ARMY 20100022

              Headquarters, Maneuver Support Center of Excellence
                       Charles D. Hayes Jr., Military Judge
            Colonel Steven E. Walburn, Staff Judge Advocate (pretrial)
       Lieutenant Colonel Michael A. Cressler, Acting Staff Judge Advocate
                                (recommendation)
           Colonel James R. Agar, II, Staff Judge Advocate (addendum)



For Appellant: Mr. Timothy Mudd, Esquire (argued); Captain Jennifer A. Parker,
JA; Mr. Timothy Mudd, Esquire (on brief); Captain E. Patrick Gilman, JA; Mr.
Timothy Mudd, Esquire (on reply brief); Major Richard E. Gorini, JA.

For Appellee: Captain Sasha N. Rutizer, JA (argued); Major Amber J. Williams, JA;
Major LaJohnne A. White, JA; Captain Julie A. Glascott, JA (on brief); Major
Robert A. Rodrigues, JA.


                                 28 September 2012

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       A panel of enlisted and officer members, sitting as a general court-martial,
convicted appellant, contrary to his pleas, of four specifications of indecent acts in
violation of Article 120, Uniform Code of Military Justice, 10 U.S.C. § 920 (2006 &
Supp. II 2008) [hereinafter UCMJ]. The convening authority approved the adjudged
sentence to a dishonorable discharge, confinement for 181 days, forfeiture of all pay
and allowances, and reduction to the grade of E-1.
BROWN — ARMY 20100022

       The convening authority approved appellant’s request for deferment of
automatic and adjudged forfeitures until action. At action, the convening authority
waived appellant’s automatic forfeitures for a six-month period, with direction that
they be paid to appellant’s spouse. However, the convening authority failed to
disapprove the adjudged forfeitures, thus leaving no pay and allowances to waive for
the benefit of appellant’s spouse. Therefore, in order to effectuate the clear intent of
the convening authority and in the spirit of judicial economy, we set aside that
portion of the sentence that included forfeiture of all pay and allowances.

       On consideration of the entire record, the arguments of the parties, and the
matters personally raised by appellant pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982), we find appellant’s arguments to be without merit.  The
findings of guilty are affirmed. The portion of the sentence that included forfeiture
of all pay and allowances is hereby set aside. The remainder of the sentence is
affirmed. All rights, privileges, and property, of which appellant was deprived by
virtue of that portion of his sentence being set aside by this decision, are hereby
ordered restored. See UCMJ arts. 58(b), 75(a).



                                        FOR THE COURT: 
                                        FOR  THE COURT:




                                         MALCOLM H. SQUIRES, JR.                          
                                        MALCOLM H. SQUIRES JR.
                                        Clerk of Court 
                                        Clerk  of Court




                                                            

   Additionally, we find the military judge did not impermissibly exclude
constitutionally required evidence. See United States v. Gaddis, 70 M.J. 248
(C.A.A.F. 2011).
 
                                            2